983 F.2d 1046
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Ernest Howard NELSON, Plaintiff, Appellant,v.MERRIMACK COUNTY HOUSE OF CORRECTIONS, Defendant, Appellee.
No. 92-1753.
United States Court of Appeals,First Circuit.
December 31, 1992

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW HAMPSHIRE
Ernest Howard Nelson on brief pro se.
Wayne C. Beyer, Richard C. Dale, II, and Cleveland, Waters and Bass, P.A. on brief for appellee.
D.N.H.
AFFIRMED.
Before Selya, Cyr and Boudin, Circuit Judges.
Per Curiam.


1
The judgment is affirmed for the reasons stated in the magistrate's May 13, 1992 report and recommendations.  Appellant's motion for default judgment is denied.


2
Affirmed. Loc.  R. 27.1.